Title: Thomas Jefferson to Randolph Jefferson, 14 January 1812
From: Jefferson, Thomas
To: Jefferson, Randolph


          
                  Dear brother 
                  Monticello Jan. 14. 12.
          
		   
		  
		  
		  
		  
		  
		  
		  
		  
		   
		  
		  
		   
		  When I saw you last I mentioned to you that among in a stock of family medecines & conveniences which I laid in by the advice of Dr Wistar when I left Philadelphia he had put up, I thought, some bougies of better form than common. on searching I have found one of them, which I now send you. Doctr Walker will be the best judge of it’s merit. should you have a return of your complaint I hope you will by all means follow his judicious advice of using the lunar caustic, as the only means of
			 giving permanent relief, and of ensuring a continuance of life. in his hands the operation will be safe, & altho’ the pain will be great, yet we should make up our minds to the sufferings we
			 are
			 doomed to meet, and meet them with firmness and patience. 
		  
          
		  
		  
		  
		  
		  On my arrival here I found a letter announcing the death of mr Marks. I sent for our sister as soon as she could leave that neighborhood, & she is now here; but in very low health indeed, & scarcely able to walk about the house.
          
		   
		  
		  
		  I had an opportunity yesterday of sending your watch to Richmond. present my respects to my sister
          Yours affectionately
                  Th: Jefferson
        